Citation Nr: 1437011	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-43 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to August 1971, including in combat in the Republic of Vietnam, a period of active duty for training (ACDUTRA) or special active duty between June 1984 and March 1985, and additional U.S. Navy Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim of service connection for a low back disability.  The Veteran disagreed with this decision in November 2009.  He perfected a timely appeal in March 2013.

This matter also is before the Board on appeal from a December 2009 rating decision in which the RO denied separate service connection claims for peripheral neuropathy of the right upper extremity, the left upper extremity, the right lower extremity, and the left lower extremity.  The Veteran disagreed with this decision in April 2010.  He perfected a timely appeal in October 2010.

This matter finally is before the Board on appeal from a December 2012 rating decision in which the RO granted a claim of service connection for bilateral hearing loss, assigning a zero percent (non-compensable) rating effective July 10, 2009.  The Veteran disagreed with this decision in January 2013.  He perfected a timely appeal in March 2013.  A Travel Board hearing was held at the RO in June 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, including the Veteran's hearing testimony, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.


FINDINGS OF FACT

1.  There is competent and credible evidence of in-service complaints of recurrent back pain and post-service complaints of recurrent back pain, and there is competent and credible medical opinion evidence that links the current low back disorder to the Veteran's military service.

2.  The Veteran has requisite service in the Republic of Vietnam and is presumed to have been exposed to herbicide agents as the result of such service; there is competent and credible medical opinion evidence that otherwise shows that the Veteran's peripheral neuropathy affecting his upper and lower extremities is etiologically related to in-service herbicide exposure.

3.  The Veteran's service-connected bilateral hearing loss is manifested by, at worst, audiometric testing results which merit the assignment of a Roman numeral of I or II in each ear; this equates to a zero percent (non-compensable) rating for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

2.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

4.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.7, 4.85, 4.86, Tables VI and VIA, DC 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in August and in November 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided all of the VCAA notice issued during the pendency of this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence also does not support assigning an initial compensable rating for bilateral hearing loss.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's higher initial rating claim for bilateral hearing loss is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted, in August and in November 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for bilateral hearing loss, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the VCAA notice was provided prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's higher initial rating claim for bilateral hearing loss is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for bilateral hearing loss, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard, 4 Vet. App. at 394.    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including entitlement to an initial compensable rating for bilateral hearing loss.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran further has been provided with VA examinations which address the severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Low Back Disability

The Veteran contends that he incurred a low back disability during active service.  He specifically contends that he went on sick call for treatment of a low back injury for several days while serving aboard U.S.S. SHANGRI-LA (CVS-38) in the waters offshore of Vietnam.  He also specifically contends that he experienced low back disability continuously since this alleged in-service injury.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis of the low back, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology unless lay evidence is sufficient to establish the nexus.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  With the exception of arthritis, a low back disability otherwise is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is applicable only to this claim insofar as it includes a claim of service connection for arthritis of the low back.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that his low back was normal on repeated periodic physical examinations conducted during his active service, including at his enlistment and separation physical examinations, and U.S. Navy Reserve (USNR) service.  These records also show that, on outpatient treatment in August 1964, the Veteran "said that he pulled a muscle" on the right side of his back while "double timing it up the stairs."  The assessment was muscle strain.  The Veteran was advised not to do physical training (PT) for 3 days and given an all-purpose capsule (APC).

The post-service evidence shows that, on private outpatient treatment in December 2002, the Veteran complained that he had been in a motor vehicle accident and had low back pain.  Physical examination showed an apprehensive gait, normal toe walk and heel walk, sluggish reflexes bilaterally, low back pain, 5/5 muscle strength, normal sensation, pain on palpation at L5 on the left, no muscle spasms, no pain or urination or constipation, and a decreased passive range of motion at L5 on the left.  The diagnoses included lumbar strain/sprain.

On VA outpatient neurosurgery consult in November 2003, the Veteran's complaints included chronic back pain.  "He denies any muscle weakness or atrophy."  He also denied any bowel or bladder incontinence.  A computerized tomography (CT) scan of the Veteran's lumbar spine taken in September 2003 was reviewed and showed mild disc bulging at L3-4 and L4-5 with degenerative changes at the articular facets, a spinal canal at "lower limits of normal," and degenerative changes at the articular facets, L5-S1 level.  The impressions included mild degenerative disc disease of the lumbar spine.

On VA outpatient treatment in January 2004, no relevant complaints were noted.  The Veteran's lumbar spine CT was reviewed and showed "no evidence of a surgical correctable lesion in his lumbar spine."

A private magnetic resonance imaging (MRI) scan of the Veteran's spine taken in October 2004 showed some slight nerve root epidural fat plan asymmetry at L4-5 on the left, mild spinal canal stenosis with a simple disc protrusion at L4-5, bilateral facet joint disease at L5-S1, and severe bilateral facet overgrowth, "being more pronounced on the right than the left."  On private outpatient treatment later in October 2004, a history of low back pain was noted.  The Veteran's MRI scan of the lumbar spine was reviewed and showed "some mild to moderate degenerative changes at L4-5 particularly.  He has some spondylosis at L3-4 and L5-S1 as well.  None of these findings are severe and he does not have severe changes at L4-5."  K.M., M.D., concluded that the Veteran "clearly has some spondylosis of his...lumbar spine but this does not warrant surgical intervention."

In April 2007, no complaints were noted.  Physical examination showed a normal gait, toe walk, and heel walk, normal hip extension and leg flexion, 5/5 muscle strength, normal sensation, muscle spasms, no pain on urination or constipation, and a decreased passive range of motion at L3 and L5-S1 on the right.

On VA spine examination in September 2010, the Veteran's complaints included low back pain "off and on all these years."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's in-service history of working as a helicopter pilot was noted.  He also reported injuring his low back after stepping down from the helicopter and being "in sick bay for 3 days and was treated with pain medication."  Twisting movement caused low back pain about 15 days per year, lasted for "a day or two" at a time, and requires him to take over-the-counter medication and lay in bed.  He did not wear any brace or use any walking aids.  The Veteran denied any history of urinary or fecal incontinence and any incapacitating episodes of spine disease.  He rated his pain as variable between 1-7/10 on a pain scale (with 10/10 being the worst imaginable pain).  Physical examination showed normal posture, head position, and gait, no abnormal spinal curvatures or ankylosis, pain with motion bilaterally, no muscle spasm, objective evidence of pain following repetitive motion but no additional limitation of motion, normal reflexes except for absent knee jerk bilaterally, normal sensation, and 5/5 motor strength.  Physical examination of the spine showed no fixed deformity, normal musculature, no weakness, tenderness, or spasm, no abnormal movements or guarding, no pain on movement "except that he said he felt pain during both sideward flexion and also when he was coming back from forward flexion to neutral position" which was tolerated, and range of motion within normal limits.  The Veteran also "was able to stand and walk [a] few steps on his heels and toes in the exam room and he was able to squat."  X-rays of the lumbar spine showed minimal compression at L1, and degenerative joint disease of the lumbar spine with multi-level disk space narrowing to include L2-3, L3-4, L4-5, and L5-S1.  The VA examiner opined that it was less likely than not that the Veteran's current lumbar spine condition was related to active service.  The VA examiner opined instead that the Veteran's current lumbar spine condition was most likely due to "normal wear and tear process of aging."  The rationale for these opinions was a review of the claims file, including the Veteran's service treatment records and medical records, the current examination results, and the Veteran's reported history.  This examiner noted in his rationale that, although the Veteran stated that he had experienced low back pain during active service while stepping down from a helicopter in 1970, this was different from the complaint of low back pain in August 1966 noted in the Veteran's claims file.  The diagnosis was degenerative joint disease of the thoracolumbar spine with mild loss of function.

In a June 2014 letter, Dr. K.M. stated that the Veteran reported "chronic issues with his back and I think some of his issues are degenerative in nature."  Dr. K.M. also opined that it was "a 50% or greater probability that [the Veteran's] armed forces duty caused his lingering issues with his back, particularly being a helicopter pilot.  It is hard to put an exact figure on what percentage of his current problems with his back is related to his armed service activity but I do think that there is a 50% or greater probability that his back condition is related to his military service.  It is really hard to say for sure though."  Dr. K.M. also stated that there was "no doubt that [the Veteran] has a lot of degenerative issues in his lower back that are multilevel."  Dr. K.M. concluded that "it is more likely than not that [the Veteran's] military service has a lot to do with his back issues."

Analysis

The Veteran contends that he incurred a low back disability during active service and experienced continuous low back disability since his service separation.  The Veteran has asserted that he initially injured his low back while stepping down from a helicopter on to the deck of U.S.S. SHANGRI-LA, a U.S. Navy aircraft carrier, during active service.  Following this injury, the Veteran stated that he was treated in sick bay aboard U.S.S. SHANGRI-LA for several days.  The Veteran identified the relevant time period as being between June 1970 and September 1970.  The record reflects that sick call logs from U.S.S. SHANGRI-LA likely were destroyed pursuant to a records retention schedule and are no longer available for review.  Service treatment records do not document the foregoing injury.  Rather, the records show that in August 1964, the Veteran reported that he pulled a muscle on the right side of his back while "double timing it up the stairs."  The examiner provided an assessment of muscle strain.  

The record contains favorable and unfavorable medical opinion evidence. The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiner has attributed the Veteran's current low back disability to "normal wear and tear process of aging" but does not account for the Veteran's complaints of recurrent low back pain throughout the years.  Service and reserve treatment records show that on reports of medical history dated in September 1971, August 1975, July 1976, May 1982, August 1983, October 1984, and July 1988, the Veteran reported a positive response to experiencing recurrent back pain.  This evidence is consistent with the Veteran's current contention that he has experienced back pain ever since service.  Thus, the record contains evidence of back complaints in service and credible lay evidence of continuity of back symptomatology ever since service. 
Dr. K.M. does not provide a clear rationale underlying his positive opinion, but he does link the Veteran's current back disability to his military service.  The Board resolves reasonable doubt in favor of the Veteran.  38 C.F.R. § 3.102.  Accordingly, service connection for a low back disability is warranted. 

Service Connection for Peripheral Neuropathy

The Veteran contends that he incurred peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities due to in-service herbicide exposure.
The Board notes that the Veteran's DD Form 214 shows that he was awarded the Combat Action Ribbon during active service.  His service personnel records confirm that he served in combat in Vietnam between May 1968 and April 1969 when he reported for duty aboard U.S.S. SHANGRI-LA, an aircraft carrier stationed in the waters offshore of Vietnam.  Because the Veteran's service personnel records show that he had in-country duty in Vietnam between May 1968 and April 1969, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

As noted above, VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents. See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (September 6, 2013). The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents. In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition. NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy. Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy." VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

In this case, the Veteran last was exposed to an herbicide agent for VA purposes in April 1969 when he left in-country duty in Vietnam and reported for duty aboard U.S.S. SHANGRI-LA, a U.S. Navy aircraft carrier stationed in the waters offshore of Vietnam.  There is no competent and credible evidence that shows that the Veteran's peripheral neuropathy manifested to a degree of 10 percent or more by April 1970 (1 year after the last date on which he was exposed to herbicides while in-country in Vietnam).  Consequently, the Veteran is not entitled to application of the presumption under 38 C.F.R. § 3.309(e) (2013). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). The Court has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").

Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection. The fact that the requirements of 38 C.F.R. § 3.309(e) have not been met in this case does not, in and of itself, preclude the Veteran from establishing service connection. He may, in the alternative, establish service connection by way of proof of actual direct causation showing that the Veteran's exposure to an herbicide during service caused his peripheral neuropathy. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Following private outpatient treatment with J.E.C., M.D., in April 2014, the Veteran was diagnosed as having peripheral neuropathy.  Dr. J.E.C. stated:

[The Veteran] continues to have the sensory neuropathy as from before.  We have never defined the exact cause of the neuropathy and it is likely based on my evaluations that there is no other explanation and that his exposure to agent orange has at least 50% chance of the cause of his neuropathy.  We have done proper work-up to define the neuropathy otherwise.  No other cause has been found to explain the neuropathy.  At this time I have no other suggestions.

The Board finds Dr. J.E.C.'s opinion persuasive because he found that the Veteran had no genetic predisposition or any of the lifestyle risk factors for the development of peripheral neuropathy other than his in-service exposure to herbicides.  The Board resolves reasonable doubt in favor of the Veteran.  38 C.F.R. § 3.102.  Accordingly, service connection for a peripheral neuropathy of the bilateral upper and lower extremities on a direct basis is warranted. 

Higher Initial Rating for Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  He specifically contends that private audiology testing conducted in May 2014 demonstrates his entitlement to an initial compensable rating for his service-connected bilateral hearing loss.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. §§ 4.85, 4.86, Tables VI and VIA, DC 6100 (2013).

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In Johnson, the Federal Circuit recently held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2013); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected bilateral hearing loss does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected bilateral hearing loss indicates that the symptomatology associated with this disability is not contemplated within the relevant rating criteria found in the Rating Schedule.  

Factual Background

The Veteran's available service treatment records show that, on periodic physical examinations in June and in August 1964, the Veteran's hearing was "15/15" (or within normal limits) bilaterally on whispered voice hearing test.

On periodic physical examination in December 1965, clinical evaluation was normal except for several scars.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
5
LEFT
5
0
5
10
5

On periodic physical examination in June 1966, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On entry to preflight (ENTPF) physical examination in September 1966, clinical evaluation was normal except for several scars.  The Veteran denied all relevant medical history.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
0
-5
LEFT
-5
-5
-5
0
5

On periodic physical examination in July 1969, clinical evaluation was normal except for 2 scars on the left eyebrow and left fourth finger.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
10
LEFT
20
10
0
10
5

On a "baseline" audiogram conducted in September 1970, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
10
LEFT
5
5
5
10
5

On periodic physical examination in September 1971, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
10
LEFT
5
5
5
10
5

On USNR periodic physical examination in August 1974, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
5
0
10
5

On USNR periodic physical examination in August 1975, the Veteran denied all relevant medical history.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
5
LEFT
10
5
5
15
5

On USNR periodic physical examination in July 1976, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
5
5
5
5
5

On USNR periodic physical examination in July 1977, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
10
5
0
10
15

On USNR periodic physical examination in August 1978, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
10
10
0
10
10

On USNR periodic physical examination in August 1979, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
20
10
LEFT
10
5
0
20
10

The examiner stated that the Veteran was "essentially normal."  The Veteran denied any relevant medical history.

On USNR periodic physical examination in September 1980, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
15
LEFT
5
5
0
15
15

On periodic physical examination in May 1982, clinical evaluation was unchanged.  The Veteran denied any relevant medical history.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
30
15
LEFT
10
10
10
25
15

On USNR periodic physical examination in August 1983, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
15
LEFT
5
5
5
10
5

The Veteran denied any history of hearing loss on an "Officer Physical Examination Questionnaire" completed in October 1984.  On periodic physical examination in October 1984, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
15
LEFT
10
5
5
20
10

At a separation physical examination in April 1985, the Veteran denied any relevant medical history.  Clinical evaluation was normal.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
20
LEFT
15
5
5
20
15

On USNR periodic physical examination in June 1986, clinical evaluation of the Veteran was normal except for 2 scars on his left forehead "at hairline" and on the left wrist.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
20
15
LEFT
5
5
5
20
25

On USNR periodic physical examination in July 1987, the Veteran denied any relevant medical history.  Clinical evaluation was normal.  The Veteran's hearing was "15/15" (or within normal limits) bilaterally on whispered voice hearing test.

On USNR periodic physical examination in June 1989, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
30
15
LEFT
5
5
5
25
20

The Veteran's available service personnel records show that he served in combat in Vietnam between May 1968 and April 1969 when he reported for duty aboard U.S.S. SHANGRI-LA, an aircraft carrier stationed in the waters offshore of Vietnam.  Copies of the Veteran's officer fitness reports indicate that he "engaged in operations against the Viet Cong communist aggressors" while serving as an attack helicopter aircraft commander while assigned to Helicopter Attack (Light) Squadron Three, Vang Tan, Republic of Vietnam, from May 1968 to May 1969 when he transferred to Helicopter Combat Support Squadron Two (HC-2) to "[p]rovide shipbased helicopter rescue/utility services to all [aircraft carriers] on operational deployment to U.S. Atlantic Fleet."  Beginning in June 1969, he served as a UH-2A Helicopter Second Pilot deployed at sea aboard U.S.S. SHANGRI-LA performing the same ship-based duties.

The post-service evidence shows that, on VA outpatient treatment in August 2000, the Veteran's complaints included "ears stopped up [and] decreased hearing" and draining ears.  He reported a history of in-service noise exposure.  Objective examination showed his ears, nose, and throat (ENT) within normal limits.  The assessment included hearing loss.  

On private outpatient treatment in November 2009, the Veteran's complaints included chronic hearing loss "for years since he has been in the military."  Physical examination showed normal external auditory canals and tympanic membranes.  An audiogram showed bilateral sensorineural hearing loss.  (This audiogram was not included in these records and was not interpreted by the private clinician who conducted it.)  The assessment was bilateral sensorineural hearing loss.

In a January 2010 statement, the Veteran described his in-service noise exposure while in combat in Vietnam in detail.  He stated that, following his service separation, he had "never worked in any high noise level environment and have not been exposed to repetitive or excessive acoustic trauma since my active military service ended."  He also stated that he frequently had to ask others to repeat what they were saying to him and it was "almost impossible" for him to have a normal telephone conversation if any background noise was present.

On VA audiology examination in April 2010, the Veteran's complaints included asking people to repeat themselves and needing to turn up the television and radio due to his bilateral hearing loss.  His in-service history of noise exposure was noted.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
65
90
LEFT
20
25
40
65
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.  The Veteran had normal middle ear function bilaterally.  The diagnosis was bilateral sensorineural hearing loss.  In an addendum to this examination report, also dated in April 2010, the VA audiologist stated that she had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  She noted that the Veteran's in-service audiology evaluations "all revealed normal hearing thresholds bilaterally" between 500 and 4000 Hertz (Hz).  The audiologist opined that it was not likely that the Veteran's claimed bilateral hearing loss was related to active service given the length of time between his discharge and when he initially complained of bilateral hearing loss.  The rationale for this opinion was a review of the Veteran's service treatment records and relevant medical literature.

On a private audiology examination in March 2011, the Veteran complained of "difficulty understanding speech in noise, especially women's voices."  His in-service noise exposure was noted.  The Veteran's audiogram was not interpreted.  The Board as fact finder may interpret uninterpreted graphic representations of audiometric data.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains). The Board finds that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
40
55
60
45
LEFT
20
35
50
65
43

The Veteran's speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.  The Maryland CNC test was utilized.  The assessment included mild to severe bilateral sensorineural hearing loss.  The foregoing values show the Veteran measured Level I hearing acuity in both ears which under Table VII is noncompensable.  

In a June 2011 letter, S.R.L, Ph.D., a private audiologist, stated that he had reviewed audiograms given to him by the Veteran from his active service and his USNR service.  "As we discussed, the audiometric data shows normal hearing at the time of your enlistment with a gradual worsening of hearing beginning in the mid-1980's while you were still active in the reserves."  Based on these records and the Veteran's reported in-service noise exposure, Dr. S.R.L. opined that it was more likely than not that the Veteran's mild to severe sensorineural hearing loss was related to active service.  

On VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in October 2012, the Veteran complained of an inability to hear normal conversations in person or on the telephone "with any kind of background noise."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's in-service noise exposure was noted.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
55
65
LEFT
20
25
40
60
65

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The VA examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss was caused by or related to active service.  The rationale for this opinion was the reported time of onset of bilateral hearing loss "and the noise inherent in those duties that are known to cause hearing loss."  The diagnosis was bilateral sensorineural hearing loss.

In a December 2012 letter, Dr. S.R.L. stated that the Veteran's hearing "had not changed significant from the last time you were in the office on March 17, 2011."  Dr. S.R.L. concluded that the Veteran had a mild to severe bilateral high frequency sensorineural hearing loss.  "Your word recognition is mildly compromised in quiet but will be significantly compromised with the addition of competing noise."  Dr. S.R.L. also stated that he understood that the Veteran's bilateral hearing loss "is a detriment...in a variety of social, occupational, and recreational settings."  The Veteran's audiogram was not interpreted.  The Board finds that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
40
55
65
45
LEFT
20
40
55
70
46

It showed speech recognition ability of 88 percent in the left ear and 92 percent in the right ear.  The Maryland CNC test was utilized.  The foregoing values show the Veteran measured Level I hearing acuity in the right ear and Level II hearing acuity in the left ear which under Table VII is noncompensable.  

On the authorized VA audiological evaluation on May 2, 2014, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
55
60
LEFT
15
15
30
50
75

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear.  The foregoing values show the Veteran measured Level I hearing acuity in both ears which under Table VII is noncompensable.  

A private audiology evaluation by Dr. S.R.L. conducted on May 13, 2014, which was not interpreted, showed speech recognition ability of 94 percent in each ear.
The Maryland CNC test was utilized.  The Board finds that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
40
60
70
48
LEFT
20
40
60
70
48

The foregoing values show the Veteran measured Level I hearing acuity in both ears which under Table VII is noncompensable.  

The Veteran testified at his June 2014 Board hearing that he had been issued hearing aids by VA.  See Board hearing transcript dated June 17, 2014, at pp. 26.  He also testified that he had problems hearing his wife and other people talking to him in normal conversations.  Id.  

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for service-connected bilateral hearing loss.  The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  The record evidence does not support these assertions.  It shows instead that the Veteran's service-connected bilateral hearing loss is manifested by, at worst, audiometric testing results which merit the assignment of a Roman numeral of I or II in each ear; this equates to a zero percent (non-compensable) rating for bilateral hearing loss.  The Board emphasizes the mechanical nature of disability ratings for service-connected bilateral hearing loss.  See Lendenmann, 3 Vet. App. at 345.  The Veteran's audiometric testing results on VA audiology examinations in April 2010 and in October 2012 and the private audiograms merit a Roman numeral of I or II for each ear.  This equates to a zero percent (non-compensable) rating under DC 6100.  See 38 C.F.R. § 4.86, 4.86, Tables VI and VII, DC 6100 (2013).  The April 2010 VA audiologist noted that the Veteran's in-service audiology evaluations "all revealed normal hearing thresholds bilaterally" between 500 and 4000 Hz.  The Veteran's audiometric testing results on VA outpatient treatment in May 2014 again merit a Roman numeral of I for each ear.  This again equates to a zero percent rating under DC 6100.  Id.   In summary, the Board finds that the criteria for an initial compensable rating for bilateral hearing loss have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected bilateral hearing loss.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected bilateral hearing loss is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected bilateral hearing loss.  This is especially true because the zero percent (non-compensable) rating currently assigned for the Veteran's bilateral hearing loss contemplates no compensable disability.  The Veteran reported at his examinations that he had problems hearing conversations and asked people to repeat themselves when talking to him, including on the telephone.  He had problems hearing with background noise, and he had problems hearing women's voices.  The Veteran has not described any unusual or exceptional features associated with his hearing loss disability and has not described how his hearing loss has affected him in an unusual or exceptional manner.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and the evidence of record does not otherwise suggest that he is unemployable due to his hearing loss.  Therefore, the Board finds that entitlement to TDIU is not for consideration. 


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.   

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


